DETAILED ACTION
Claims 1-20 are pending.
The office acknowledges the following papers:
Patent application filed on 3/11/2020.

Allowable Subject Matter
Claims 2-5 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Priority
The effective filing date for the subject matter defined in the pending claims in this application is 7/26/2019.

Drawings
The Examiner contends that the drawings submitted on 3/11/2020 are acceptable for examination proceedings. 

Specification
The disclosure is objected to because of the following informalities:
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. The Applicant’s cooperation is requested in correcting any errors of which the Applicant may become aware.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Memory Device with suspend signal generator to suspend access to a ROM on a ROM address match”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-13, and 17-20 are rejected under 35 U.S.C. 102(a)(1 & 2) as being anticipated by Kato et al. (U.S. 2015/0301935).
As per claim 1:
Kato disclosed a memory device, comprising: 
a read only memory (ROM) address controller configured to sequentially output a plurality of operation ROM addresses at which ROM codes to be executed in response to an operation command are stored (Kato: Figures 5b and 7 elements 12-13, paragraphs 89, 109, and 111)(The PC (i.e. ROM address controller) outputs a plurality of sequential addresses to access original codes stored in the flash ROM.), and configured to suspend output of the plurality of operation ROM addresses in response to a suspend signal (Kato: Figures 5b and 7 element 12, paragraphs 91 and 111); and 
a suspend signal generator configured to generate the suspend signal (Kato: Figures 7-8 elements 15 and 36, paragraph 91 and 119)(The instruction execution unit generates a PC stall signal (i.e. suspend signal).), 
wherein the suspend signal is activated during a preset period depending on whether a suspend ROM address is identical to an operation ROM address, among the plurality of operation ROM addresses, currently being output (Kato: Figure 5b and 7-8 elements 15, 17, and 36, paragraphs 91, 110-111, and 119)(On the third clock-cycle of the timing diagram, PC address 0x0108 (i.e. operation ROM address) matches the same address in the insert code register set block (i.e. suspend ROM address). The generated PC stall signal is active for two clock cycles (i.e. preset period) for processing a three-cycle insert code instruction.), and
wherein the suspend ROM address is an address at which a ROM code, execution of which is to be suspended, among the ROM codes, is stored (Kato: 
As per claim 6:
Kato disclosed the memory device according to claim 1, wherein the ROM address controller is configured to output the plurality of operation ROM addresses in synchronization with an internal clock (Kato: Figures 5b, 7, and 9 elements 12-13 and 28, paragraphs 89, 109, 111, and 126)(The PC (i.e. ROM address controller) outputs a plurality of sequential addresses to access original codes stored in the flash ROM each clock cycle.).
As per claim 7:
Kato disclosed the memory device according to claim 1, wherein the ROM address controller is configured to: 
suspend output of the plurality of operation ROM addresses in response to the suspend signal having an active level (Kato: Figures 5b and 7 element 12, paragraphs 91 and 111)(Output of ROM addresses from the PC is suspended in the fourth clock cycle when the PC stall signal is active.), and 
resume the output of the plurality of operation ROM addresses when a level of the suspend signal makes a transition from the active level to an inactive level (Kato: Figures 5b and 7 element 12, paragraphs 91 and 111)(Output of ROM addresses from the PC resumes in the sixth clock cycle when the PC stall signal is inactive.).
As per claim 8:
Kato disclosed the memory device according to claim 1, wherein the suspend signal generator comprises: 
an address comparator configured to, depending on whether the suspend ROM address is identical to the operation ROM address currently being output, output an enable signal having any one of an active level and an inactive level (Kato: Figures 5b, 7, and 10-11 elements 17 and 29-30, paragraphs 91, 110, and 129-134)(The address comparators in the insert code register set block selectively detect address matches and output an address match signal (i.e. enable signal) value based on the comparator outcome.); and 
a timer circuit configured to output the suspend signal having any one of an active level and an inactive level in response to the enable signal (Kato: Figures 7-8 elements 15 and 36, paragraph 91 and 119)(The instruction execution unit generates a PC stall signal (i.e. suspend signal) based on the address match signal.).
As per claim 9:
Kato disclosed the memory device according to claim 8, wherein the address comparator is configured to, when the suspend ROM address is identical to the operation ROM address, output the enable signal having an active level (Kato: Figures 5b, 7, and 10-11 elements 17 and 29-30, paragraphs 91, 110, and 129-134)(The address comparators in the insert code register set block selectively detect address matches and output an active address match signal (i.e. enable signal) value upon a match.).
As per claim 10:
Kato disclosed the memory device according to claim 9, wherein the timer circuit 
As per claim 11:
Kato disclosed the memory device according to claim 10, wherein the timer circuit is configured to operate in synchronization with an internal clock and is configured to count a preset number of clocks based on a time code indicating the preset period and then to output the suspend signal during the preset period (Kato: Figures 5b and 7-8 elements 15 and 36, paragraph 91 and 119)(The instruction execution unit generates a PC stall signal (i.e. suspend signal) based on the address match signal. The PC stall signal is active for one less clock cycle than the length of the executed multi-cycle instruction.).
As per claim 12:
Kato disclosed the memory device according to claim 8, wherein the address comparator is configured to, when the suspend ROM address is different from the operation ROM address currently being output, output the enable signal having an inactive level (Kato: Figures 5b, 7, and 10-11 elements 17 and 29-30, paragraphs 91, 110, and 129-134)(The address comparators in the insert code register set block selectively detect address matches and output an inactive address match signal (i.e. enable signal) value upon a mismatch.).
As per claim 13:
Kato disclosed the memory device according to claim 12, wherein the timer circuit 
As per claim 17:
Claim 17 essentially recites the same limitations of claim 11. Therefore, claim 17 is rejected for the same reasons as claim 11.
As per claim 18:
The additional limitation(s) of claim 18 basically recite the additional limitation(s) of claim 7. Therefore, claim 18 is rejected for the same reason(s) as claim 7.
As per claim 19:
Kato disclosed the method according to claim 18, where resuming the remaining memory operation comprises: 
sequentially reading remaining operation ROM addresses starting from the operation ROM address currently being read, among the plurality of operation ROM addresses (Kato: Figures 5b and 7 elements 12-13, paragraphs 91 and 111)(Output of ROM addresses from the PC resumes in the sixth clock cycle when the PC stall signal is inactive. Original codes are read form the flash control code ROM based on the resumed outputting of the PC ROM addresses.); and 
performing an operation of the memory device based on ROM codes corresponding to the remaining operation ROM addresses (Kato: Figures 5b and 7-8 
As per claim 20:
The additional limitation(s) of claim 20 basically recite the additional limitation(s) of claim 2. Therefore, claim 20 is rejected for the same reason(s) as claim 2.

	Conclusion
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Hsu et al. (U.S. 2014/0344502), taught inserting stall signals to disable ROM access for detected branches.
Zaidi et al. (U.S. 2015/0067313), taught ROM patch address comparison.
Devinoy et al. (U.S. 2014/0149643), taught ROM patch address comparison.
Zhang et al. (U.S. 2018/0150295), taught a ROM controller and address generator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183